Citation Nr: 0428871	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for dermatofibromas.  

5.  Entitlement to service connection for seborrheic 
dermatitis.  

6.  Entitlement to service connection for rhinitis with 
chronic rhinorrhea.  

7.  Entitlement to service connection for blurry vision due 
to an undiagnosed illness.  

8.  Entitlement to service connection for fatigue, sleep 
disturbance, insomnia, nervousness, irritability, memory loss 
and depression due to an undiagnosed illness.  

9.  Entitlement to service connection for headaches with 
sinus congestion due to an undiagnosed illness.  

10.  Entitlement to service connection for muscle pain and 
cramps in calves due to an undiagnosed illness.  

11.  Entitlement to service connection for joint pain in 
elbows, knees, hands, knuckles and left fourth toe due to an 
undiagnosed illness.  

12.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.  

13.  Entitlement to service connection for skin rashes and 
lumps due to an undiagnosed illness.  

14.  Entitlement to service connection for increased sweating 
due to an undiagnosed illness.  

15.  Entitlement to service connection for runny nose and 
chronic cough due to an undiagnosed illness.  

16.  Entitlement to service connection for hair loss due to 
an undiagnosed illness or to toxic exposure.  

17.  Entitlement to an effective date earlier than June 13, 
2003, for the grant of service connection for hypertension.  

18.  Entitlement to an increased (compensable) initial 
disability rating for tinea corporis.  

19.  Entitlement to an initial disability rating in excess of 
10 percent for blepharitis with watering and swelling of the 
eyes.  

20.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Louisville, Kentucky and St. 
Paul, Minnesota.  

In a decision dated in January 2000, the Board denied the 
veteran's service connection claims listed on the title page, 
denied an increased rating for tinea corporis, and granted a 
10 percent rating, but no more, for blepharitis with watering 
and swelling of the eyes.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Following a joint motion for remand, the Court vacated the 
Board's January 2000 decision by an order dated in April 2001 
and remanded the case to the Board for further action and 
readjudication.  

In a decision dated in April 2002, the Board again denied the 
service connection claims listed on the title page and also 
denied the increased rating claims for tinea corporis and 
blepharitis with watering and swelling of the eyes.  The 
veteran appealed the Board's April 2002 decision, and by 
joint motion for remand and to stay proceeding filed in 
February 2003, the parties petitioned the Court to again 
vacate the Board's decision.  By order dated in February 
2003, the Court granted the joint motion for remand and 
vacated the Board's decision.  The Board remanded the case to 
the St. Paul RO in July 2003.  

In a rating decision dated in February 2004, the RO continued 
its denial of the claims remanded by the Board and, in 
addition, denied service connection for carpal tunnel 
syndrome.  In the same decision, the RO granted service 
connection for hypertension effective June 13, 2003, and 
assigned a 10 percent disability rating.  In February 2004, 
the RO prepared and furnished the veteran with a supplemental 
statement of the case pertaining to the issues remanded by 
the Board.  By a letter dated in April 2004, the RO forwarded 
the veteran a copy of the February 2004 rating decision and 
notified the veteran of the denial of service connection for 
carpal tunnel syndrome and the grant of service connection 
for hypertension effective June 13, 2003, with a 10 percent 
disability rating.  At the same time, the RO provided the 
veteran with notice of his appellate rights.  

There is no indication in the record that the veteran has 
filed a notice of disagreement with the denial of service 
connection for carpal tunnel syndrome, and that issue is not 
now before the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C. § 7105(a), (d)(1), 
(3), a notice of disagreement initiates appellate review in 
the VA administrative adjudication process).  

The Board notes that the record includes a VA Form 22a, which 
shows that in May 2001 the veteran appointed the attorney 
listed on the title page as his representative.  In addition, 
the record includes a VA Form 21-22 signed in May 2002.  That 
form appoints Disabled American Veterans (DAV) as the 
veteran's representative.  In a March 2004 letter to the RO, 
the attorney stated that his client, the veteran, had advised 
him that correspondence was being sent to him, the veteran, 
but not to the attorney.   With his March 2004 letter, the 
attorney enclosed a copy of his Representation Agreement and 
the Appointment Attorney or Agent as Claimant's 
Representative, VA Form 22a, dated in May 2001.  The Board 
notes that thereafter the RO sent various correspondence and 
supplemental statements of the case to one or the other, or 
to both, the DAV and attorney.  In view of the attorney's 
March 2004 letter, the Board has listed the attorney as the 
veteran's representative.  See 38 C.F.R. § 20.603 (2003).  
The veteran should, however, be informed of the correct 
procedures he must follow should he wish to appoint some 
other representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As outlined in the Introduction, in April 2004 the RO 
notified the veteran of the grant of service connection for 
hypertension effective June 13, 2003, and the assignment of a 
10 percent disability rating.  In May 2004, the RO received 
the veteran's notice of disagreement with the initial 
10 percent rating for hypertension and furnished the veteran 
with a statement of the case on that issue in August 2004.  
In late August 2004, the RO notified the veteran that his 
case was being returned to the Board.  In September 2004, the 
Board received from the veteran a VA Form 9, Appeal to Board 
of Veterans' Appeals, on which he stated that he wanted to 
appeal all of the issues listed on the statement of the case 
and any supplemental statements of the case.  In his remarks, 
he referred to his blood pressure readings and also stated 
that he is entitled to an earlier effective date for his 
hypertension.  With the VA Form 9, the veteran perfected his 
appeal as to the initial 10 percent rating for hypertension.  
The Board construes the veteran's statement on the VA Form 9 
as a timely notice of disagreement with the June 13, 2003, 
effective date for service connection for hypertension.  
Since a notice of disagreement has been filed, a statement of 
the case that addresses this issue must be prepared.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
38 C.F.R. § 19.29 (2003).  

In addition to the foregoing, on his VA Form 9, received at 
the Board in September 2004, the veteran stated that he wants 
a hearing at the RO before a member of the Board.  

To ensure full compliance with due process requirements, this 
appeal is REMANDED for the following actions:  

1.  The veteran and his attorney should 
be furnished a statement of the case on 
the issue of entitlement to an effective 
date earlier than June 13, 2003, for the 
grant of service connection for 
hypertension.  The veteran and his 
attorney should also be notified of 
action necessary to perfect the veteran's 
appeal as to that issue.  

2.  The veteran should be scheduled for a 
Travel Board hearing at the RO in St. 
Paul, Minnesota.  The veteran's attorney 
should be notified of this action.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




